Case 2:21-cv-00020-JPH-DLP Document 13-2 Filed 01/10/21 Page 1 of 4 PageID #: 936




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            TERRE HAUTE DIVISION

 LISA MARIE MONTGOMERY,          )
                                 )
                Petitioner,      )
                                 )
          v.                     )         Case No. 2:21-cv-00020-JPH-DLP
                                 )
 WARDEN OF USP TERRE HAUTE, IN., )
 et al.,                         )
                                 )
                Respondents.     )



                      EXHIBIT B
              BETH BUCKNER DECLARATION
Case 2:21-cv-00020-JPH-DLP Document 13-2 Filed 01/10/21 Page 2 of 4 PageID #: 937
Case 2:21-cv-00020-JPH-DLP Document 13-2 Filed 01/10/21 Page 3 of 4 PageID #: 938
Case 2:21-cv-00020-JPH-DLP Document 13-2 Filed 01/10/21 Page 4 of 4 PageID #: 939
